       Case 1:08-cr-00276-DAD Document 82 Filed 11/17/20 Page 1 of 1


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    MEGHAN D. MCLOUGHLIN, New York State Bar No. 5342100
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    MICHAEL EUGENE HOLLIS
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:08-cr-00276-DAD-1
12                              Plaintiff,
                                                     SEALING ORDER
13               vs.
14    MICHAEL EUGENE HOLLIS,
15                              Defendant.
16
17            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant Michael
18   Eugene Hollis’ Pro Se Motion for Compassionate Release, (ECF No. 71), is hereby ordered filed
19   under seal in its entirety until further order of the Court. The Clerk of the Court is directed to file
20   the redacted version of that filing provided by his counsel with defendant’s Request to Redact
21   Pro Se Motion for Compassionate Release shall be filed on the public docket.
22
     IT IS SO ORDERED.
23
24       Dated:        November 17, 2020
                                                           UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                       1
     [Proposed] Sealing Order
